Powell, J.
1. “Tile opening of a door, though it may not be latched or fastened by bolts or locks, . . and effecting an entrance thereby, is a breaking, within the meaning of the law” relating to burglary. Grimes v. State, 77 Ga. 762 (4 Am. St. R. 112).
2. The testimony unequivocally disclosed that the prosecutor’s house had been broken (using the word “broken” in the sense indicated in the preceding paragraph) ; and, the only issue unaer the evidence being as to whether the defendant was the person who was guilty of the burglary, the court did not err in failing to charge on the subject of larceny from the house. Judgment affirmed.